Citation Nr: 1631094	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for the cause of the veteran's death and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board has reviewed the Veteran's paper claims file in addition to the VA electronic claims file.  The Board notes that the claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA scheduled the appellant for a June 2014 Board hearing in Washington DC.  She failed to report for that scheduled hearing.  The record reflects that the appellant has had significant medical and financial crises, to include homelessness and bankruptcy.  Correspondence from the Veteran dated in March 2016 reflects that she was unable to attend the prior Board hearing due to an inability to pay for travel and that she would attend a hearing at her local RO in Columbia, South Carolina.



Therefore, the Board finds that the appellant has demonstrated good cause for her failure to attend the previously scheduled Board hearing in this matter.  Also, the Board finds that the appellant has indicated a desire for a hearing at the local RO in South Carolina.  Therefore, to ensure that VA has afforded the appellant an opportunity to present testimony and argument relevant and material to the appeal, VA should afford the appellant another opportunity to appear for a hearing on appeal at the Columbia, South Carolina RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant should be scheduled for a hearing at the soonest possible date in this appeal at the Columbia, South Carolina, RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


